SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Under Rule 14a-12 SAFECO CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¨ No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: Common Stock, no par value, of Safeco Corporation ("Safeco common stock"). (2) Aggregate number of securities to which transaction applies: 92,153,331 shares of Safeco common stock (Including 2,222,839 shares of Safeco common stock reserved for issuance upon exercise or payment of outstanding stock options or restricted stock rights). Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was calculated by multiplying 0.0000393 by the sum of: (a)the product of 89,930,492 shares of Safeco common stock and the per share amount of $68.25 in cash per share of Safeco common stock, (b)the product of 1,209,201 shares of Safeco common stock underlying options and $20.86 (the difference between $68.25 and $47.39, the weighted average exercise price per share of Safeco common stock underlying the options), and (c)the product of 1,013,638 restricted stock rights and $68.25. (4) Proposed maximum aggregate value of transaction: $6,232,160,805.36 (5) Total fee paid: $244,923.92 ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and thedate of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 2008 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS Seattle, Washington Dear Shareholder: [●], 2008 You are invited to attend the annual meeting of the shareholders of Safeco
